UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6361


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARIO E. RODRIGUEZ, a/k/a “O”,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:08-cr-00031-FPS-1)


Submitted:   April 26, 2012                   Decided:   May 1, 2012


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mario E. Rodriguez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Mario E. Rodriguez appeals the district court’s order

denying his motion pursuant to 18 U.S.C. § 3582(c)(2) (2006)

seeking   a    reduction   of   his   sentence.    We   have   reviewed   the

record and find no reversible error.           Accordingly, we affirm for

the reasons stated by the district court.                United States v.

Rodriguez, No. 5:08-cr-00031-FPS-1 (N.D.W. Va. filed Jan. 17,

2012 & entered Jan. 18, 2012).             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                   AFFIRMED




                                       2